EXHIBIT INDEX OF FINANCIAL STATEMENTS Description Reference Report of Independent Registered Public Accounting Firm F-2 Statement of Assets Acquired and Liabilities Assumed at August 7, 2009 F-3 Notes to Statement of Assets Acquired and Liabilities Assumed F-4 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Home Federal Bancorp, Inc. and Subsidiary Nampa, Idaho We have audited the accompanying statement of assets acquired and liabilities assumed by Home Federal Bank (a wholly owned subsidiary of Home Federal Bancorp, Inc.) pursuant to the Purchase and Assumption Agreement dated August 7, 2009. This financial statement is the responsibility of the Company’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement. An audit also includes assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the accompanying statement of assets acquired and liabilities assumed by Home Federal Bank pursuant to the Purchase and Assumption Agreement dated August 7, 2009, is fairly presented, in all material respects, on the basis of accounting described in Note 3. /s/Moss Adams
